Citation Nr: 1545029	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for hemorrhoids.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2009 rating decision, in pertinent part, granted service connection for right ear hearing loss and assigned a 0 percent rating, effective December 12, 2008, and declined to reopen the claims for service connection for hemorrhoids and bilateral pes planus.  In August 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2010, and the Veteran filed a Substantive Appeal (VA Form 9) later in May 2010.

Following the May 2009 rating decision, the Veteran originally also filed an August 2009 Notice of Disagreement with the issues of entitlement to increased rating for right lower extremity varicose veins and left lower extremity varicose veins.  Although the Veteran was furnished a May 2010 Statement of the Case with respect to these issues, he did not timely perfect an appeal regarding these issues.  Therefore, these issues are not before the Board at this time.  Similarly, following a January 2011 rating decision which denied service connection for left ear mastoiditis, the Veteran filed a January 2012 Notice of Disagreement.  However, although a March 2015 Statement of the Case was issued with respect to this issue, he did not timely perfect an appeal.  Therefore, this issue is also not before the Board at this time.    

In his May 2010 VA Form 9, the Veteran requested a Board hearing before a Veterans Law Judge via video conference.  However, in June 2015 correspondence, the Veteran canceled his hearing request.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for a bilateral knee disability and whether there was clear and unmistakable error (CUE) in the June 1980 rating decision that denied service connection for bilateral pes planus have been raised by the record in the September 2015 Appellate Brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus, entitlement to service connection for hemorrhoids, and entitlement to an increased initial rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The June 1980 rating decision that denied service connection for hemorrhoids was not timely appealed and is final.  

2.  Some of the evidence received since the June 1980 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hemorrhoids.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the claim for service connection for hemorrhoids is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations for these issues.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for hemorrhoids was originally denied by a rating decision in June 1980.  The Veteran did not file a timely notice of disagreement, and while he did submit new medical treatise evidence within a year of the rating decision, this additional evidence was not material.  Therefore, the June 1980 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  The RO denied the claim because there was no evidence of a current disability.    

In August 2008, the Veteran filed his request to reopen the claim for service connection for hemorrhoids.  In the May 2009 rating decision on appeal, the RO declined to reopen the Veteran's claim.          

The evidence received subsequent to the June 1980 rating decision includes, in relevant part, a September 2008 lay statement from the Veteran's wife, medical treatise information, and VA and private medical records dated from May 2003 to April 2015.  

As pertinent here, in an October 2008 VA medical report, the Veteran was noted to have a diagnosis of hemorrhoids for which he was treated with Anusol supplements.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the October 2008 medical report constitutes evidence suggesting that the Veteran has a current diagnosis of hemorrhoids.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for hemorrhoids.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hemorrhoids is reopened.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims remaining on appeal.  

Regarding the hemorrhoids, the Veteran contends that this disability is related to his period of service.  Specifically, he alleges that his hemorrhoids are due to him having to sit on cold steel and the cold ground as part of his duties as a cannon crewman during service.  While service treatment records are negative for any complaints, diagnoses, or treatment for hemorrhoids, the Veteran's wife has asserted in a September 2008 lay statement that the Veteran had complained of hemorrhoids in 1977 and 1978.  She reported that he had treated himself in service with Preparation H medication and that he had not wanted to seek treatment at the medical clinic because it was embarrassing.  Post-service VA medical records show that in October 2008, the Veteran was treated for hemorrhoids.  Given the above, the Veteran should now be afforded an appropriate VA examination with medical opinion concerning whether the Veteran's hemorrhoids arose during service or are otherwise related to any incidents of service, including him sitting on cold steel and the cold ground as part of his in-service duties.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the right ear hearing loss, the Veteran was last afforded a VA examination for his right ear hearing loss in July 2010, over 5 years ago.  Not only is the last examination somewhat remote, the Veteran has alleged that his hearing has worsened since his last VA examination.  He submitted a March 2015 private audiological examination which suggested decreased auditory thresholds in the right ear.  The reported speech discrimination scores do not indicate that the private examiner used the Maryland CNC Test.  However, the reported auditory thresholds appear to be worse than the audiometric findings on VA examination in July 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been changes in the Veteran's condition, the Board finds that a new audiometric examination is needed to fully and fairly evaluate the Veteran's claim for increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Board notes that after the Statement of the Case in May 2010, new evidence was received pertaining to the claims remaining on appeal.  No waiver of RO consideration was submitted for the July 2010 VA audiological examination or VA and private medical records dated from August 2009 to April 2015, and the claims have not been readjudicated subsequent to that evidence being added to the claims file.  Indeed, there has been no Supplemental Statement of the Case issued with respect to the issues of whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus, entitlement to service connection for hemorrhoids, and entitlement to an increased initial rating for right ear hearing loss.  Therefore, the Board will remand the claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2015). 

Relevant medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran has asserted via his representative in the September 2015 Appellate Brief that there appear to be outstanding service treatment records, as the Report of Medical History for the September 1979 separation examination is missing.  Therefore, an attempt to obtain the potentially outstanding service treatment records should be made.     

Finally, the Board finds that the Veteran's claim of whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus is inextricably intertwined with his referred claim for whether there was CUE in the June 1980 rating decision that denied service connection for bilateral pes planus.  As the Veteran's CUE claim is being referred to the AOJ for appropriate action, a finding of CUE in the June 1980 rating decision could potentially affect the issue of whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate actions to attempt to obtain any missing service treatment records, including the Report of Medical History for the September 1979 separation examination.  

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his hemorrhoids, pes planus, and right ear hearing loss.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has any current hemorrhoid disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any hemorrhoids that are due to his period of service, to include sitting on cold steel and the cold ground as part of his in-service duties.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected right ear hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's right ear hearing disability.    

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  After the development requested above has been completed, the record should again be reviewed, to include consideration of all VA and private medical records dated from August 2009 to April 2015, a July 2010 VA audiological examination, and all other evidence added to the file.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


